

117 S223 IS: Invest in Child Safety Act
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 223IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Wyden (for himself, Mr. Brown, Ms. Hirono, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish the Office to Enforce and Protect Against Child Sexual Exploitation.1.Short titleThis Act may be cited as the Invest in Child Safety Act.2.DefinitionsIn this Act:(1)Child sexual exploitationThe term child sexual exploitation has the meaning given the term child exploitation in section 2 of the PROTECT Our Children Act of 2008 (34 U.S.C. 21101).(2)Covered program or agencyThe term covered program or agency means—(A)each Federal program or Executive agency involved in—(i)the prevention, treatment of victims, investigation, or prosecution of child sexual exploitation; or (ii)other activities relating to addressing child sexual exploitation; or(B)any other Federal program, agency, or activity designated by the Director. (3)DirectorThe term Director means the Director of the Office appointed under section 3(b)(1).(4)Enforcement and protection strategyThe term enforcement and protection strategy means the enforcement and protection strategy required under section 3(c)(4).(5)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5, United States Code.(6)FundThe term Fund means the Child Sexual Exploitation Treatment, Support, and Prevention Fund established under section 4(c)(1).(7)High-level representativeThe term high-level representative means an individual who is—(A)appointed by the President, by and with the advice and consent of the Senate;(B)in a Senior Executive Service position (as defined in section 3132(a) of title 5, United States Code); or(C)for an entity that is not an Executive agency, serving in a leadership or other senior position in the entity.(8)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(9)OfficeThe term Office means the Office to Enforce and Protect Against Child Sexual Exploitation established under section 3(a).3.Office to Enforce and Protect Against Child Sexual Exploitation(a)EstablishmentThere is established in the Executive Office of the President an Office to Enforce and Protect Against Child Sexual Exploitation.(b)Director(1)AppointmentThe Office shall be headed by a Director who shall be appointed by the President, by and with the advice and consent of the Senate.(2)Term(A)In generalThe Director shall be appointed for a term of 5 years.(B)LimitationAn individual may not serve more than 2 terms as the Director.(3)QualificationsThe individual appointed as the Director shall have—(A)a demonstrated ability in managing large organizations and coordinating offices;(B)experience prosecuting Federal child sexual exploitation crimes; and(C)proficiency in investigating crimes that have a technological or cyber component.(4)Coordination of activitiesThe Director shall coordinate the activities of the Office with the Attorney General, the Director of the Federal Bureau of Investigation, the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, the Secretary of Education, the Chairman of the Interagency Task Force to Monitor and Combat Trafficking in Persons established under section 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103), and the President of the National Center for Missing and Exploited Children.(c)DutiesThe Director shall—(1)coordinate the activities of covered programs and agencies; (2)cooperate, as appropriate, with foreign law enforcement agencies, including through— (A)information sharing and providing technical assistance; and(B)detailing employees of the Office to high priority countries that are the source of visual depictions of child sexual exploitation; (3)not less than 3 times per year, convene a meeting of high-level representatives of the Department of Justice, the Federal Bureau of Investigation, the Department of Defense, the Department of Health and Human Services, the Department of Homeland Security, the Department of Education, the Interagency Task Force to Monitor and Combat Trafficking in Persons established under section 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103), and the National Center for Missing and Exploited Children, to ensure success of the enforcement and protection strategy; (4)not later than 180 days after the date on which each Director is first appointed to the position of Director, submit to Congress an enforcement and protection strategy for— (A)the prevention, investigation, or prosecution of child sexual exploitation by Executive agencies; (B)the treatment of and services provided to victims of child sexual exploitation by Executive agencies; and (C)other activities of Executive agencies relating to addressing child sexual exploitation;(5)during the 60-day period beginning on the date on which each Director is first appointed to the position of Director, solicit comments from the public on the enforcement and protection strategy; (6)not later than 180 days after the date on which each Director is first appointed to the position of Director, submit to Congress a spending plan, which shall be developed in consultation with the head of covered programs and agencies and the Director of the Office of Management and Budget; (7)with respect to each fiscal year, for not less than a period of 30 days before the start of such fiscal year, seek public comment on the funding priorities of the Office and covered programs and agencies for such fiscal year, including funding transfers and grants to be made from the Fund during such fiscal year; (8)not later than March 1 of each year, submit to Congress an annual report—(A)detailing the work of the Office and each covered program or agency during the previous fiscal year and evaluating the efficacy of the use of funds by the Office and covered programs and agencies during the previous fiscal year, which shall include, with respect to such previous fiscal year—(i)the number and nature of reports to the CyberTipline of the National Center for Missing and Exploited Children, or any successor to such CyberTipline operated by the National Center for Missing and Exploited Children;(ii)the number and nature of investigations conducted relating to child sexual exploitation;(iii)the number and nature of arrests relating to child sexual exploitation;(iv)the number and nature of ongoing prosecutions of offenses involving child sexual exploitation;(v)the number of prosecutions of offenses involving child sexual exploitation by judicial district;(vi)the number of convictions of offenses involving child sexual exploitation;(vii)the number of convictions of offenses involving child sexual exploitation by judicial district; (viii)the number of referrals of offenses involving child sexual exploitation to non-Federal entities, including foreign law enforcement agencies, broken down by jurisdiction and entity; (ix)a summary of all transfers and grants made from the Fund; and (x)a summary of any unobligated funds from transfers and grants made for a previous fiscal year from the Fund; and(B)discussing the funding priorities of the Office and covered programs and agencies for the current fiscal year, which shall include—(i)an outline of planned funding transfers and grants to be made from the Fund during the current fiscal year; and(ii)a summary of public comments on such funding priorities received under paragraph (7); and(9)not later than May 1 of each year, appear before the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives to discuss the enforcement and protection strategy, including any updates. (d)Notice of changes by covered programs and agencies(1)In generalThe head of each covered program or agency shall notify the Director in writing of any proposed policy change relating to— (A)the prevention, investigation, or prosecution of child sexual exploitation; (B)the treatment of victims of child sexual exploitation; or (C)other activities relating to addressing child sexual exploitation.(2)ResponseThe Director shall respond promptly to any notice under paragraph (1), which shall include the determination of the Director regarding whether the proposed policy change is consistent with the enforcement and protection strategy. 4.Increased funding, treatment, and support for victims of child sexual exploitation and programs and services to prevent child sexual exploitation(a)Programs(1)In generalFor each of fiscal years 2021 through 2030, the Director shall make the following transfers from the Fund:(A)United States attorneys officesTo the Department of Justice, $100,000,000 for child sexual exploitation prosecutions by offices of the United States attorney.(B)Child Exploitation and Obscenity SectionTo the Department of Justice, such sums as are necessary to ensure that there are not fewer than 120 prosecutors and agents employed in the Child Exploitation and Obscenity Section of the Criminal Division.(C)Federal Bureau of InvestigationTo the Federal Bureau of Investigation, such sums as are necessary to ensure that the total number of case agents and investigators employed in the Innocent Images National Initiative, the Crimes Against Children Unit, the Child Abduction Rapid Deployment Teams, and the Child Exploitation and Human Trafficking Task Forces of the Federal Bureau of Investigation is not less than 100 more than the total number of such case agents and investigators on the date of enactment of this Act.(D)National Center for Missing and Exploited ChildrenTo the Department of Justice, $15,000,000 for a grant by the Office of Juvenile Justice and Delinquency Prevention to the National Center for Missing and Exploited Children to— (i)ensure that the total number of analysts, engineers, and other employees at the National Center for Missing and Exploited Children supporting, evaluating, and processing child sexual abuse material tips from technology companies is not less than 65 more than the number of such analysts, engineers, and other employees on the date of enactment of this Act; and(ii)upgrade and maintain technology infrastructure and methods.(E)Internet Crimes Against Children Task ForcesTo the Department of Justice, $60,000,000 for grants to States for activities relating to Internet Crimes Against Children Task Forces.(F)National Criminal Justice Training CenterTo the Department of Justice, $5,000,000 for a grant to the National Criminal Justice Training Center.(G)Children’s advocacy programsTo the agency head designated under section 201(b) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11111(b)), $27,000,000 for grants to local children’s advocacy centers under section 214 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20304). (H)Street Outreach ProgramTo the Department of Health and Human Services, $16,000,000 for the Street Outreach Program of the Family and Youth Services Bureau.(b)Grants and transfers to agencies, programs, and services(1)In generalUsing amounts in the Fund, the Director may make grants and transfer funds to Executive agencies for treatment and support for victims of child sexual exploitation and evidence-based programs and services to prevent child sexual exploitation. (2)Included services and programsIn carrying out paragraph (1), the Director may—(A)transfer funds to the Street Outreach Program of the Department of Health and Human Services; (B)make grants to local governments and Indian Tribes for hiring mental health services providers, including school-based mental health services providers to work at public elementary schools and secondary schools; (C)make grants to non-Federal entities or transfer funds to Executive agencies to provide training to mental health services providers, including school-based mental health services providers to detect cases of child sexual exploitation and to treat victims of child sexual exploitation; (D)transfer funds to the Internet Crimes Against Children Task Force program, the Victim Identification program, and the Child Exploitation Investigations Unit of U.S. Immigration and Customs Enforcement; (E)make grants to the National Center for Missing and Exploited Children; (F)make grants to non-Federal entities or transfer funds to Executive agencies to provide community education relating to the detection, prevention, and treatment of victims of child sexual exploitation; (G)make grants to non-Federal entities or transfer funds to Executive agencies to provide information and training to individuals and organizations providing assistance to victims of child sexual exploitation; (H)transfer funds to the agency head designated under section 201(b) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11111(b)) for grants to local children’s advocacy centers under section 214 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20304); (I)transfer funds to the Innocent Images National Initiative, the Crimes Against Children Unit, the Child Abduction Rapid Deployment Teams, and the Child Exploitation and Human Trafficking Task Forces of the Federal Bureau of Investigation;(J)transfer funds to the Child Exploitation and Obscenity Section of the Criminal Division of the Department of Justice; (K)make grants to nonprofit private agencies for the purpose of providing street-based services to runaway and homeless, and street youth, who have been subjected to, or are at risk of being subjected to, sexual abuse, prostitution, sexual exploitation, severe forms of trafficking in persons (as defined in section 103(11) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(11))), or sex trafficking (as defined in section 103(12) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(12))); (L)make grants to the National Criminal Justice Training Center; and(M)make grants or transfer funds to any other covered program or agency for programs or activities directed at addressing child sexual exploitation. (c)Funding(1)In generalThere is established in the Treasury a fund to be known as the Child Sexual Exploitation Treatment, Support, and Prevention Fund, consisting of amounts transferred under paragraph (2). (2)TransferThe Secretary of the Treasury shall transfer to the Fund, from the general fund of the Treasury, $5,000,000,000 for fiscal year 2021, to remain available through September 30, 2030.(3)Use of funds(A)In generalThe Director may use amounts in the Fund, without further appropriation, to carry out this section.(B)Supplement not supplantAmounts made available to agencies, programs, and services from the Fund shall supplement, but not supplant, regular appropriations for such agencies, programs, and services.(4)Customs user fees(A)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended—(i)in subparagraph (A), by striking October 21, 2029 and inserting August 31, 2030; and(ii)in subparagraph (B)(i), by striking October 21, 2029 and inserting August 31, 2030.(B)Rate for merchandise processing feesSection 503 of the United States-Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended in the matter preceding paragraph (1) by striking October 21, 2029 and inserting August 31, 2030. 5.Evaluation of prevention programsThe Director, in coordination with the Director of the National Institute of Justice, shall enter into an agreement with the Deputy Assistant Secretary for Planning, Research, and Evaluation of the Department of Health and Human Services under which the Deputy Assistant Secretary shall conduct a study and, not later than 6 years after the date of enactment of this Act, publicly issue a report—(1)identifying risk factors that may make certain individuals more vulnerable to child sexual exploitation;(2)identifying the programs with the greatest potential for preventing child sexual exploitation; and(3)evaluating promising programs being developed in the field of child sexual exploitation prevention.6.GAO studyThe Comptroller General of the United States, in consultation with the Director, shall study and publicly issue a report documenting all Federal funding (including grants to States, local governments, Indian Tribes, nonprofit entities, and other entities) for the prevention, detection, enforcement, and treatment of child sexual exploitation, which shall separately report on activities relating to child sexual abuse material. 7.Modernizing the CyberTipline(a)In generalChapter 110 of title 18, United States Code, is amended—(1)in section 2258A—(A)in subsection (a)—(i)in paragraph (1)(B)(ii), by inserting after facts or circumstances the following: , including any available facts or circumstances sufficient to identify and locate each involved individual,; and(ii) in paragraph (2)(A)—(I)by inserting 1591 (if the violation involves a minor), before 2251,; and(II) by striking or 2260 and inserting 2260, or 2422(b);(B)in subsection (b)—(i)in paragraph (1)—(I)by inserting or location after identity; and(II)by striking other identifying information, and inserting other information which may identify or locate the involved individual,; and(ii)by adding at the end the following:(6)Formatting of reportsWhen in its discretion a provider voluntarily includes any content described in this subsection in a report to the CyberTipline, the provider shall use best efforts to ensure that the report conforms with the structure of the CyberTipline.; (C)in subsection (d)(5)(B)—(i)in clause (i), by striking forwarded and inserting made available; and(ii)in clause (ii), by striking forwarded and inserting made available; and(D)in subsection (h)—(i)in paragraph (1), by striking 90 days and inserting 180 days; and(ii)by adding at the end the following:(5)Extension of preservationA provider of a report to the CyberTipline may voluntarily preserve the contents provided in the report (including any commingled content described in paragraph (2)) for longer than 180 days after the submission to the CyberTipline for the purpose of reducing the proliferation of online child sexual exploitation or preventing the online sexual exploitation of children.(6)Method of preservationA provider of a report to the CyberTipline shall preserve material under this subsection in a manner that complies with the cybersecurity standards for the protection of data under the cybersecurity framework established by the National Institute of Standards and Technology.; and(2)in section 2258C—(A)in the section heading, by striking the CyberTipline and inserting NCMEC;(B)in subsection (a)—(i)in paragraph (1)—(I)by striking NCMEC and inserting the following:(A)Provision to providersNCMEC;(II)in subparagraph (A), as so designated, by inserting or submission to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)) after CyberTipline report; and(III)by adding at the end the following:(B)Provision to non-profit entitiesNCMEC may provide hash values or similar technical identifiers associated with visual depictions provided in a CyberTipline report or submission to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)) to a non-profit entity for the sole and exclusive purpose of preventing and curtailing the online sexual exploitation of children.; and(ii)in paragraph (2)—(I)by inserting (A) after (1);(II)by inserting or submission to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)) after CyberTipline report; and(III)by adding at the end the following: The elements authorized under paragraph (1)(B) shall be limited to hash values or similar technical identifiers associated with visual depictions provided in a CyberTipline report or submission to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)).; and(C)in subsection (d), by inserting or to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)) after CyberTipline. (b)Conforming amendmentThe table of sections for chapter 110 of title 18, United States Code, is amended by striking the item relating to section 2258C and inserting the following: 2258C. Use to combat child pornography of technical elements relating to reports made to NCMEC..